     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     cmiller@wrightlegal.net
 5   Attorneys for Plaintiff Nationstar Mortgage, LLC

 6                                UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8   FEDERAL HOUSING FINANCE AGENCY,                    Case No.: 2:17-cv-03005-JAD-EJY
     in its capacity as Conservator of Federal Home
 9   Loan Mortgage Corporation;                         STIPULATION AND ORDER FOR
10   FEDERAL HOME LOAN MORTGAGE                         EXTENSION OF TIME TO FILE
     CORPORATION; and NATIONSTAR                        PLAINTIFFS’ REPLY IN SUPPORT OF
11   MORTGAGE, LLC                                      MOTION FOR SUMMARY JUDGMENT
                                                        (ECF NO. 68) AND RESPONSE TO
12                  Plaintiffs,                         DEFENDANTS’ COUNTER-MOTION
13          vs.                                         FOR FRCP 56(d) RELIEF (ECF NO. 76)

14   GR INVESTMENTS, LLC and                            [FIRST REQUEST]
     SILVERSTONE, LLC,
15
16                  Defendants.

17
            Plaintiffs, Nationstar Mortgage, LLC (“Nationstar”), Federal Housing Finance Agency
18
     (“FHFA”), Federal Home Loan Mortgage Corporation (“Freddie Mac”) (collectively,
19
     “Plaintiffs”), and Defendants, GR Investments, LLC (“GR”) and Silverstone, LLC
20
     (“Silverstone”) (collectively, “Defendants”), by and through their respective counsel of record,
21
     hereby stipulate and agree as follows:
22
            WHEREAS, on January 31, 2020, Plaintiffs filed their Motion for Summary Judgment
23
     (ECF No.68).
24
            WHEREAS, on February 21, 2020, Defendants filed their Response to Plaintiffs’
25
     Motion for Summary Judgment and brought a Counter-Motion for FRCP 56(d) Relief. ECF
26
     Nos. 75 and 76, respectively.
27
     ///
28
     ///



                                               Page 1 of 2
 1          WHEREAS, the deadline for Plaintiffs to file a Reply in support of their Motion for
 2   Summary Judgment and a response to Defendants’ Counter-Motion for FRCP 56(d) Relief is
 3   currently set for March 6, 2020.
 4          WHEREAS, the Plaintiffs seek additional time beyond the March 6, 2020 filing deadline
 5   to prepare their Reply in support of the Motion for Summary Judgment and response to
 6   Defendants’ Counter-Motion for 56(d) Relief in order to fully address arguments raised therein,
 7   in light of Plaintiffs’ counsels’ general workload issues and appellate schedule, and the time
 8   necessary to obtain multi-party approval of the foregoing filings.
 9          WHEREFORE, based on the foregoing,
10   ///
11   ///
12   ////
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   //
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                Page 2 of 2
 1          IT IS HEREBY STIPULATED AND AGREED that the deadline for Plaintiffs to file a
 2   Reply in support of their Motion for Summary Judgment and response to Defendants’ Counter-
 3   Motion for FRCP 56(d) Relief should be continued for 14-days from March 6, 2020, to March
 4   20, 2020.
 5          IT IS SO STIPULATED.
 6
     Dated this 6th day of March, 2020.              Dated this 6th day of March, 2020.
 7   KIM GILBERT EBRON                               WRIGHT, FINLAY & ZAK, LLC

 8   /s/ Jason G. Martinez, Esq.                     /s/ Christina V. Miller, Esq.
     Jason G. Martinez, Esq., (SBN 13375)            Christina V. Miller, Esq. (SBN 12448)
 9   Diana S. Ebron, Esq. (SBN 10580)                7785 W. Sahara Ave., Suite 200
     Jacqueline A. Gilbert, Esq. (SBN 10593)         Las Vegas, Nevada 89117
10                                                   Attorneys for Plaintiff, Nationstar Mortgage
     Karen L. Hanks, Esq. (SBN 9578)
     7625 Dean Martin Dr., Suite 110                 LLC
11
     Las Vegas, Nevada 89139
12   Attorneys for Defendants,
13   GR Investments LLC and Silverstone, LLC

14   Dated this 6th day of March, 2020.
     FENNEMORE CRAIG, P.C.
15
     /s/ Leslie Bryan Hart, Esq.
16   Leslie Bryan Hart, Esq. (SBN 4932)
17   John D. Tennert, Esq. (SBN 11728)
     300 E. Second St., Suite 1510
18   Reno, Nevada 89501
19   ARNOLD & PORTER KAYE SCHOLER
20   LLP
     (Admitted Pro Hac Vice)
21   Asim Varma, Esq.
     Howard N. Cayne, Esq.
22   Michael A.F. Johnson, Esq.
23   Attorneys for Defendants, Federal Housing
     Finance Agency and Federal Home Loan
24   Mortgage Corporation
25
            IT IS ORDERED.
26
            Dated:_______________,
            Dated  March 9, 2020. 2020.
27
                                                ______________________________________
28
                                                UNITED STATES DISTRICT COURT JUDGE



                                               Page 3 of 2
